DETAILED ACTION
Claims 26 – 45 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,811,826.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving detecting an over voltage condition at the circuit contact and recording the over voltage condition.
US PATENT APPLICATION 17/020,875
US PATENT 10,811,826 B2
26. An integrated circuit comprising: a first set of one or more circuit contacts for connecting the integrated circuit to a connector of a host electronic device; one or more switching elements for selectively coupling the one or more circuit contacts to a supply rail, wherein the one or more switching elements are configured to activate to couple the one or more circuit contacts to the supply rail in the event of a voltage above a predetermined magnitude applied to at least one of said one or more circuit contacts; and an electrical overstress monitor comprising an overvoltage detector, wherein the overvoltage detector is configured to monitor a voltage at the supply rail to detect a voltage above the predetermined magnitude.
1. An integrated circuit comprising: a first set of one or more circuit contacts, wherein the circuit contacts comprise pins, pads or terminals for connecting the integrated circuit to a connector of a host electronic device; and an electrical overstress monitor comprising an overvoltage detector for detecting a voltage above a predetermined magnitude applied to at least one of said first set of circuit contacts, wherein the overvoltage detector is configured to monitor a voltage at a first supply rail to which a plurality of the first set of circuit contacts are connected via switching elements that activate in the event of a voltage above said predetermined magnitude, and wherein the electrical overstress monitor is configured to monitor an electrical parameter at a monitoring node when the electrical overstress monitor is powered and wherein the electrical overstress monitor comprises a variable state component that changes states in the event of a voltage above the predetermined threshold and wherein the electrical parameter at the monitoring node, when the electrical overstress monitor is powered, depends on the state of the variable state component.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 26 recites the limitations “wherein the one or more switching elements are configured to activate to couple the one or more circuit contacts to the supply rail in the event of a voltage above a predetermined magnitude applied to at least one of said one or more circuit contacts” is not described in the specification. 
The specification only discloses “…in the event of a voltage spike at the pin. To provide at least some overvoltage protection for the rail 401 there may be a voltage clamping circuit 403 with a clamping switch 404 which is activated if the voltage level reaches a predetermined threshold to connect the supply rail to ground… [0062]”. In other words, when the overvoltage condition occurs at the pin, the clamping switch is activated to couple the supply rail to ground. This is because the supply rail is connected to the pin to supply voltage under normal voltage condition. Nowhere in specifications describes about the one or more switching elements are configured to activate to couple the one or more circuit contacts to the supply rail in the event of a voltage above a predetermined magnitude applied to at least one of said one or more circuit contacts.
Regarding claim 45, Similarly to claim 26, the claim recites the limitations “wherein the one or more switching elements are configured to activate to couple the audio contact to the supply rail in the event of a voltage above a predetermined magnitude applied to the audio contact” is not described in the specification. Nowhere in specifications discloses or describes the one or more switching elements are configured to activate to couple the audio contact to the supply rail in the event of a voltage above a predetermined magnitude applied to the audio contact. According to paragraph 62, a clamping switch 404 which is activated if the voltage level reaches a predetermined threshold to connect the supply rail to ground. This is different from the claim “switching elements are configured to activate to couple the audio contact to the supply rail in the event of a voltage above a predetermined magnitude applied to the audio contact”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, the claim recites “wherein the one or more switching elements are configured to activate to couple the one or more circuit contacts to the supply rail in the event of a voltage above a predetermined magnitude applied to at least one of said one or more circuit contacts”. This limitation is indefinite because the supply rail has be to connected to the one or more circuit contacts to supply voltage to the one or more circuit contacts under normal voltage condition. If the supply rail is NOT connected to the one or more circuit contacts in the normal condition then which path voltage supply to the pin (or where does the pin get the voltage supply)? In other words, in the event of a voltage NOT above predetermined magnitude, the one or more circuit contacts are NOT coupled to the supply rail?  Thus, the limitation “to activate to couple the one or more circuit contacts to the supply rail in the event of a voltage above a predetermined magnitude applied to at least one of said one or more circuit contacts” renders the claim indefinite. 
According to specification found in paragraphs 8,9 and 62 and for examination purpose, the above limitation has been amended and interpreted as “wherein the one or more switching elements are configured to activate 
Regarding claim 45, similarly, the claim recites the limitations “wherein the one or more switching elements are configured to activate to couple the audio contact to the supply rail in the event of a voltage above a predetermined magnitude applied to the audio contact” renders the claim indefinite because according to the specification, under normal operating condition, the audio contact is connected to the supply rail to obtain voltage from the supply rail. Then in the event of a voltage above a predetermined magnitude applied to the audio contact, switching elements are activated. The specification paragraph 8 and 9 discloses in some embodiments there may be voltage clamping circuit for clamping the voltage at the first rail in the event of a voltage above the predetermined magnitude. To simply put, the audio contact is connected to the supply rail to obtain voltage from the supply rail and when the voltage is above the predetermined magnitude the switching element activates to couple the supply rail to the clamping circuit, thereby protecting the audio contact from damaging because high voltage condition detected. 
According to specification at least found in paragraphs 8, 9 and 62 and for examination purpose, the above limitation has been amended and interpreted as “wherein the one or more switching elements are configured to activate .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-28, 31-32, 35-38, 41 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US Publication 2016/0091940 A1). 
Regarding claim 26, Oh discloses an integrated circuit [Fig. 2] comprising: 
a first set of one or more circuit contacts for connecting the integrated circuit to a connector of a host electronic device [circuit contacts 1-4]; 
one or more switching elements for selectively coupling the one or more circuit contacts to a supply rail [switching elements 7,8], wherein the one or more switching elements are configured to activate circuit contacts [0005-0006, 0030: activate the switch to an open circuit state in response to over voltage condition apply to the circuits contacts 1-4]; and
 an electrical overstress monitor comprising an overvoltage detector, wherein the overvoltage detector is configured to monitor a voltage at the supply rail to detect a voltage above the predetermined magnitude [0005-0006, 0030].
[0005] A protection circuit has been suggested that helps prevent the above-described over voltage condition on the communications contact, while not significantly degrading communications speed. In that technique, a variable resistance device is connected between the sensitive integrated circuit port and the connector contact. As an example, a metal oxide semiconductor field effect transistor (MOSFET) may be used, that is controlled by an over voltage detector such that during an over voltage event, the detector turns off the transistor (open circuit state). The gate terminal of the transistor is used as a threshold detector, by connecting the gate to the power supply contact V.sub.bus of the connector. If the voltage on the communication line does not exceed one transistor threshold drop below the power supply contact voltage V.sub.bus, then the transistor stays on (short circuit state), which allows the communications signal to be transmitted through. If, however, the voltage on the communications contact reaches the power supply contact voltage V.sub.bus, then the transistor begins to switch into its open circuit state, presenting a high series resistance between the communications contact and the integrated circuit port, thereby preventing the voltage on the integrated circuit port from rising above V.sub.bus. This should help protect the integrated circuit port from seeing voltages higher than V.sub.bus that might otherwise damage the port.

Regarding claim 27, Oh discloses the integrated circuit as claimed in claim 26 wherein each of a plurality of circuit contacts of the first set is connected to a respective overvoltage detector [0005: The gate terminal of the transistor is used as a threshold detector, by connecting the gate to the power supply contact V.sub.bus of the connector.].
Regarding claim 28, Oh discloses the integrated circuit as claimed in claim 26 further comprising a voltage clamping circuit for clamping the voltage at the first supply rail in the event of the voltage above said predetermined magnitude, wherein the overvoltage detector is configured to detect activation of the clamping circuit [0004: One approach to alleviating the over voltage stress that may be inflicted upon the sensitive electronic circuit is to add a clamping circuit that is connected between the communications contact and the power supply of the microelectronic integrated circuit. The clamping circuit automatically limits the excursion of the voltage on the communications contact to only one diode drop above the power supply voltage of the sensitive electronic circuit. Such clamping circuits, however, form a so-called parallel connection to the communications contact and as a result increase the parallel capacitance on that contact, thereby degrading the maximum speed of the communications through that contact].
Regarding claim 32, Oh discloses the integrated circuit as claimed in claim 26 wherein the integrated circuit has a first circuit contact for receiving power from an always-on power domain of the host device and the electrical overstress monitor is coupled to receive power from said first circuit contact [0015 and figure 2].
Regarding claim 35, Oh discloses the integrated circuit as claimed in claim 26 wherein the integrated circuit is a codec circuit or a USB interface control circuit [0013, 0015 and 0026: USB interface].
Regarding claim 36, Oh discloses an electronic device comprising a first integrated circuit and a first device connector, wherein the first integrated circuit is an integrated circuit as claimed in claim 26 and wherein the first set of circuit contacts of the first integrated circuit is connected to the first device connector [Fig. 2, 0011, 0026-0029: the electronic device comprising the integrated circuit and the first device connector, the set of circuit contacts 1-4 is connected to the first device connector].
Regarding claim 37, Oh discloses the electronic device as claimed in claim 36 wherein the first device connector is a jack socket or a USB receptacle [0013, 0015 and 0026: USB interface].
Regarding claim 38, Oh discloses the electronic device as claimed in claim 37 further comprising a device processor wherein the electrical overstress monitor of the first integrated circuit is configured to send a first control signal to the device processor following detection of an electrical overstress event [0065, 0065, 0072: reporting the ESD event to trigger].
Regarding claim 41, Oh discloses the electronic device as claimed in claim 36 wherein the electronic device is at least one of: a portable device; a communications device; a computing device; a mobile telephone; a notebook, laptop or tablet computing device [0007: portable device, laptop tablet, smartphone].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29-31, 39, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Publication 2016/0091940 A1), in view of O’Donnell et al (US Publication 2016/0285255 A1). 
Regarding claim 29, Oh does not disclose the integrated circuit as claimed in claim 26 wherein the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event.
O’Donnell discloses the integrated circuit wherein the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event [0008: recording information associated with an electrical overstress event.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and O’Donnell together because they both directed to detect the over voltage condition at the pin. O’Donnell’s disclosing of the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event would allow Oh to utilize the data to control the voltage condition based on the analysis. 
Regarding claim 30, O’Donnell discloses the integrated circuit as claimed in claim 29 wherein the electrical overstress monitor is further configured to record information regarding the time of occurrence of the electrical overstress event in the memory [0078, 0111, 0145: record time of the overstress event].
Regarding claim 31, O’Donnell discloses the integrated circuit as claimed in claim 26 wherein the electrical overstress monitor comprises a communication module for communicating with other components of the host device in the event that an electrical overstress event is detected, wherein the communication module is configured to generate an interrupt signal for a processor of the host device [0065, 0065, 0072: reporting the ESD event to trigger].
Regarding claim 39, O’Donnell discloses the electronic device as claimed in claim 38 wherein, on receipt of the first control signal the device processor is configured to record the occurrence of the electrical overstress event [0008, 0078, 0111, 0145: record time of the overstress event].
Regarding claim 40, O’Donnell discloses the electronic device as claimed in claim 39 wherein the device processor is further configured to record information regarding the time of receipt of the first control signal and/or data relating to the operation of the electronic device before and/or after receipt of the first control signal [0078, 0111, 0145: record time of the overstress event].
Regarding claim 42, Oh discloses an electronic device comprising: 
a first connector having at least one contact for connecting the electronic device [Fig. 2, connectors 1-4] to external apparatus [0006: external apparatus]; 
one or more switching elements [switching elements 7,8] for selectively coupling the at least one contact to a supply rail of the electronic device, wherein the one or more switching elements are configured to activate one or more circuit contacts [0005-0006, 0030: activate the switch to an open circuit state in response to over voltage condition apply to the circuits contacts 1-4]; and 
an electrical overstress monitor comprising an overvoltage detector, wherein the overvoltage detector is configured to monitor a voltage at the supply rail to detect a voltage above the predetermined magnitude [0005-0006, 0030]; and 
Oh does not explicitly disclose wherein the electronic device is configured to record the occurrence of a voltage above the predetermined magnitude.
	O’Donnell discloses the integrated circuit wherein the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event [0008: recording information associated with an electrical overstress event.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and O’Donnell together because they both directed to detect the over voltage condition at the pin. O’Donnell’s disclosing of the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event would allow Oh to utilize the data to control the voltage condition based on the analysis. 
Regarding claim 43, O’Donnell discloses the electronic device as claimed in claim 42 wherein the electrical overstress monitor comprises a memory for recording the occurrence of the voltage above the predetermined magnitude [0008: recording information associated with an electrical overstress event.].
Regarding claim 44, O’Donnell discloses the electronic device as claimed in claim 42 wherein a processor of the device is configured to output and/or display information regarding any occurrence of a voltage above the predetermined magnitude in response to a relevant command [0065, 0065, 0072: reporting the ESD event to trigger].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Publication 2016/0091940 A1), in view Kim (US Publication 2016/02491427 A1) and in further view of O’Donnell et al (US Publication 2016/0285255 A1)

Regarding claim 45, Oh discloses a mobile phone comprising: 
a socket comprising a contact; one or more switching elements for selecting coupling the contact to a supply rail of the mobile phone wherein the one or more switching elements are configured to activate [0005-0006, 0030: activate the switch to an open circuit state in response to over voltage condition apply to the circuit contacts 1-4]; and 
an overvoltage monitor, the overvoltage monitor comprising an overvoltage detector, wherein the overvoltage detector is configured to monitor a voltage at the supply rail for detecting [0005-0006, 0030].
However, Oh does not disclose (1) the contact is the audio contact and (2) recording an overvoltage applied to the audio contact of the socket.
Kim discloses (1) the contact is an audio contact [Figs 1 and 2]. Further, Kim discloses detecting if the voltage applied to the audio contact exceeds the predetermined voltage value [0051: the accessory control IC 320 compares the power line voltage at the microphone conductor (MIC line) 314 to a predetermined voltage. If the power line voltage is larger than the predetermined voltage, the accessory control IC 320 verifies that the electronic device 200 supports power input over MIC line via 4P audio socket.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Kim together because they both directed to detect the over voltage condition at the pin. Kim’s disclosing of the contact is an audio contact would allow Oh to protect the audio port or audio accessory device from being damage because of high voltage condition applied.
O’Donnell discloses (2) the integrated circuit wherein the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event applied to the contact of the socket [0008: recording information associated with an electrical overstress event.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and O’Donnell together because they both directed to detect the over voltage condition at the pin. O’Donnell’s disclosing of the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event would allow Oh in view of Kim to utilize the data to control the voltage condition based on the analysis of the record occurrence. 
Regarding claim 34, Kim discloses the integrated circuit as claimed in claim 26 wherein at least one of the first set of circuit contacts is a circuit contact for transfer of analogue audio signals to and/or from the integrated circuit [0051: the accessory control IC 320 compares the power line voltage at the microphone conductor (MIC line) 314 to a predetermined voltage. If the power line voltage is larger than the predetermined voltage, the accessory control IC 320 verifies that the electronic device 200 supports power input over MIC line via 4P audio socket.]. 
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 32, the prior arts of record do not disclose “the integrated circuit as claimed in claim 26 wherein the electrical overstress monitor is configured to monitor an electrical parameter at a monitoring node when the electrical overstress monitor is powered and wherein the electrical overstress monitor comprises a variable state component that changes states in the event of a voltage above the predetermined threshold and wherein the electrical parameter at the monitoring node when the electrical overstress monitor is powered depends on the state of the variable state component.” incorporated with other limitations as claimed in claim 26.
Pertinent arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forghani-Zadeh (US Publication 2016/0190794 A1) discloses in response to the middle voltage node VMID exceeding the reference voltage VREF (YES at 504), Q1 is turned off at 506 to disconnect the middle node 146 from the port pin 105-1, and the clamp circuit 216 is enabled to conduct pulldown current IPD out of the middle node 146 at 508 in FIG. 5. After disconnecting the middle node 146 from the port pin 105, the middle node voltage VMID is again compared at 510 with the reference voltage VREF. If VMID remains at or above VREF (NO at 510), Q1 is maintained in the off mode and the clamp circuit remains activated at 506 and 508 as described above. In response to the middle node voltage falling below the reference voltage (YES at 510), the pulldown current is discontinued and Q1 is again turned on to connect the middle node 146 to the port pin 105-1 at 514 [Fig. 1 and 0033].
Karp (US Patent 9,575,111) discloses detecting electrical overstress events within an integrated circuit includes a comparator configured to determine whether a monitored voltage level of a monitored signal exceeds an overstress reference voltage level. The overstress reference voltage level is a predetermined amount of voltage above a nominal voltage level for the monitored signal. The system further includes a write circuit coupled to an output of the comparator. The write circuit is configured to indicate an occurrence of an electrical overstress event within the integrated circuit responsive to the comparator determining that the monitored voltage level exceeds the overstress reference voltage level [abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187